Citation Nr: 0916542	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

During the pendency of this appeal, by a December 2008 rating 
decision, the RO granted the Veteran's claims for service 
connection for hearing loss and tinnitus, thereby 
constituting a full grant of the benefits sought on appeal.  
Thus, as this issue was granted in full it is not in 
appellate status before the Board and need not be addressed 
further.

The issue of service connection for a low back disorder, to 
include degenerative disc disease of the lumbar spine, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran did not serve in combat, and no objective 
evidence has been received to verify the Veteran's claimed 
in-service stressors.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the June 2007 rating decision, he was 
provided notice of the VCAA in January 2007.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The Veteran 
also received notice in January 2007, pertaining to the 
downstream disability rating and effective date elements of 
his claims, and was furnished a Statement of the Case in 
November 2007 with subsequent re-adjudication in August 2008 
and December 2008 Supplemental Statements of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

The Board also notes that pursuant to the Veteran's PTSD 
claim, additional letters were sent in July 2008 and 
September 2008, informing the Veteran of the need for 
additional information in order to verify his claimed in-
service stressors.  In August 2008, VA issued a formal 
finding of a lack of information required to corroborate the 
stressors associated with the claim for service connection 
for PTSD.  VA informed the Veteran of this formal finding and 
that his responses to the PTSD stressor requests continued to 
lack verifying information in an August 2008, as well as in a 
December 2008, supplemental statement of the case.  In a 
statement in support of claim, dated December 2008, the 
Veteran, certified over his signature, that he had reviewed 
the December 2008 supplemental statement of the case, and 
that he had no additional evidence to submit.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination 
and statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

The Veteran contends that his current PTSD is related to his 
active service.  Although the veteran has been diagnosed as 
having PTSD, he is not a combat Veteran and his claimed 
stressors have not been corroborated.  The claim will 
therefore be denied on the last prong of a successful claim 
of service connection for PTSD, i.e., the in-service 
incident.

The instant case turns on whether the Veteran has PTSD which 
is related to a verified service stressor.  In accordance 
with the service personnel records, the Veteran's military 
occupational specialty of an auto mechanic does not reflect 
that he was exposed to combat.  Similarly, his service 
treatment and personnel records do not support a finding that 
he was in combat.  His awards and decorations are devoid of 
any indication of a Combat Infantryman's Badge, a Purple 
Heart, or any other metal which indicates combat service.  In 
particular, his service awards do not reflect any attachments 
of the "V" device, indicating service with valor and 
reflective of combat participation. See generally Army 
Regulation 672-5-1, 40.  

Service personnel records reflect that the Veteran was a 
member of the 135th Heavy Equipment Company and served in 
Vietnam from July 1967 to July 1968.

In November 2007 and August 2008 PTSD questionnaires, the 
Veteran reported that his current PTSD is the result of 
exposure to stressors during his service in Vietnam while 
stationed at Cam-ranh Bay, including: a fear of bamboo viper 
snakes, exposure to enemy fire for seven days a week, an 
attack on the truck he was driving as part of a quick 
response team, carrying the body of a soldier who was bitten 
by bamboo vipers and, while flying out of Vietnam, the 
Veteran's plane almost crashed into another plane.  No 
further details were provided regarding the dates of these 
incidents, the Veteran's unit information or names of any 
persons involved.  As noted above, in August 2008, the RO 
issued a formal finding of a lack of information required to 
corroborate the stressors associated with the claim for 
service connection for PTSD.

Apart from the inapplicability of any presumption of 
credibility as to the claimed stressors accorded to veterans 
of combat, the record also does not substantiate the 
Veteran's account of claimed stressors - primarily because 
the Veteran has not provided sufficient information towards 
their substantiation.  

To the extent that they may show corroboration of stressors, 
service treatment records do not contain any complaints, 
findings, or treatment of any psychiatric symptoms relative 
to the claimed stressors.  The separation examination was 
absent of any findings of PTSD or psychiatric problems.  

The record indicates the Veteran is diagnosed with PTSD.  VA 
outpatient treatment reports from November 2007 to November 
2008 reflect that the Veteran has been treated for and 
diagnosed with depression, PTSD (also noted as PTSD 
complicated by depressive symptoms), anxiety and major 
depressive disorder.  These records reflect that the Veteran 
did not report any specific in-service stressors.  In January 
2008, the Veteran stated that he would prefer not to discuss 
his Vietnam experience and, in regard to his military 
history, the Veteran reported being stationed in Cam-ranh Bay 
and was in maintenance working on truck engines and jeeps.  

Where the veteran did not engage in combat, or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau and Swan, supra.  

As aptly noted by the record, the evidence does not include 
any evidence of a verified in-service stressor which is 
related to the diagnosis of PTSD.  The Veteran's reported 
stressors remained unverified after several attempts to 
obtain the requisite information.  Moreover, the diagnosis of 
PTSD was not based upon any verified in-service stressors, as 
the evidence of record does not reflect that the Veteran 
reported any in-service stressors to the VA treatment 
providers aside from having service in Vietnam.  
Consequently, the claim of service connection for PTSD fails 
on the basis that all three elements required for such a 
showing under 38 C.F.R. § 3.304(f), have not been met.  
Therefore, the preponderance of the evidence is against 
entitlement to service connection for PTSD, and this claim is 
denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for a low back disorder, to include 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran contends that while he had back injuries 
following service, his low back problems initially began with 
bending and lifting heavy engine parts in service.  As noted 
above, the Veteran's service personnel records reflect that 
his military occupational specialty was that of an auto 
mechanic. 

Service treatment reports reflect that upon entry into 
service, the Veteran described, in a January 1966 pre-
induction Report of Medical History, that he had a previous 
back injury when he was involved in a car wreck one year 
earlier.  The January 1966 pre-induction Report of Medical 
Examination contains a noted history of L-S (lumbosacral) 
strain; and the physical examination found the Veteran had 
low back strain, and he was assigned a profile 2 with no 
heavy lifting.  An October 1966 report noted the Veteran had 
pain in the thoracic spine, was tender between the scapula 
area and that 5 years earlier he was in an auto accident.  
Upon separation the Veteran again reported that he injured 
his back in a car wreck in a July 1968 Report of Medical 
History.  The separation examination did not reflect any 
findings of a back problem at that time.

Private medical records from January 1968 to November 2007, 
VA outpatient treatment reports from January 1976 and 
November 2007 to November 2008 and a March 1976 VA 
examination reflect that the Veteran has been variously 
treated for and diagnosed with low back problems including: 
post-laminectomy syndrome, low back pain, post-operative 
residuals of herniated nucleus pulposus with nerve root 
pressure, left lower extremity, low back pain with tenderness 
and spasm of the muscle, low back pain with left 
radiculopathy, back pain and left leg pain with L5 
radiculitis type symptoms, a long history of low back pain 
with degenerative changes and foraminal stenosis and an L5 
nerve compression.

The medical evidence of record reflects that the Veteran has 
been treated for back problems as early as June 1970 and had 
been subsequently treated for low back problems and 
subsequent injuries since that time.  Private medical records 
reflect that the Veteran initially complained of pain in the 
lower back in June 1970 and also reported in October 1970 
that he hurt his back at work wherein he was lifting a 40 
pound box.  VA outpatient treatment reports from January 1976 
reflect the Veteran complained of back pain and was diagnosed 
with post-laminectomy syndrome.  Private medical records 
reflect the Veteran underwent laminectomies of the lumbar 
spine in both May 1975 and October 1975.  In a March 1976 VA 
examination, the Veteran reported injuring his back in April 
1974 and underwent surgeries to his lumbar spine in May 1975 
and again in November or December 1975.  He was diagnosed 
with post-operative residuals of herniated nucleus pulposus 
with nerve root pressure, left lower extremity.  Private 
medical records from May 2004 and June 2004 reflect the 
Veteran reported a history of low back surgery in the 1960's 
and noted that his pre-existing back problems were 
exacerbated by a fall from a truck in January 2004.  In a 
November 2004 private medical report, the Veteran reported 
that he injured his back in 1968 or 1969 and had subsequent 
surgery.  The private physician also noted that the Veteran's 
work related injury in January 2004 caused a permanent 
advancement and aggravation of the degenerative disc disease 
of the cervical and lumbar spines and that the Veteran's 
permanent physical impairment of the lumbar spine was 17 
percent with a total of 21 percent permanent physical 
impairment when combined with the cervical spine.

The record reflects evidence of a back injury prior to the 
Veteran's active service, treatment for a back problem in 
service and subsequent treatment for low back problems and 
injuries following service beginning in 1970 and progressing 
to the present time.  Thus the Board finds that a new VA 
examination is necessary to obtain an opinion as to whether 
the Veteran's current degenerative disc disease of the lumbar 
spine was aggravated (permanently worsened beyond the normal 
progress of the disorder) by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
of his low back disorder, to include 
degenerative disc disease of the lumbar 
spine.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a review of service treatment 
records and a copy of this remand.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any disorders found.  The 
examiner is asked to address the following 
questions:

Whether the Veteran's low back strain, 
which is noted on the January 1966 reports 
of pre-induction medical history and 
examination, worsened during his period of 
military service from September 1966 to 
July 1968?  If so, whether the in-service 
worsening of the Veteran's the low back 
strain was due to the natural progress of 
the condition?

In answering the questions above, the 
examiner is asked to specifically comment 
on: (a) whether the Veteran sustained 
temporary or intermittent low back 
symptoms with activity during service; or, 
whether the underlying pathology of the 
Veteran's low back strain permanently 
changed during service; (b) the Veteran's 
back injuries following service in October 
1970, April 1974 and January 2004; and (c) 
the November 2004 private physician's 
report regarding the permanent aggravation 
and impairment of the Veteran's 
degenerative disc disease of the lumbar 
spine as a result of the January 2004 
injury.

The rationale for all opinions expressed 
should be provided in a legible report.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


